Citation Nr: 0606580	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for stomach problems, 
also claimed as dysentery and diarrhea, as secondary to 
exposure to DDT.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1947 to 
December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking to reopen his claim for service 
connection for stomach problems, also claimed as dysentery 
and diarrhea, and depression.  The October 2004 Board remand 
specifically ordered the RO to take appropriate action to 
request copies of all VA records since 1976 from Seattle 
VAMC.  A November 2004 notice from the Seattle VAMC indicated 
that the veteran's records had been transferred to the 
Portland VAMC.  A December 2004 notice from the Portland VAMC 
indicated that the records had been transferred to the Walla 
Walla VAMC. However, it appears that a request for these 
medical records from Walla Walla was never made.  VA has a 
duty to assist a claimant in obtaining evidence that the 
claimant has identified.  38 C.F.R. § 3.159 (2005).  Thus, in 
order to comply with the Board's October 2004 remand, the RO 
must take additional action with regard to the above-cited 
medical care providers.  See Stegall v. West, 11 Vet.App. 268 
(1998).

The veteran is also claiming bilateral hearing loss due to 
noise exposure while in service.  Service records indicate 
that one of the veteran's occupations during service was as a 
marine engineman.  Service records reflect that his duties in 
this occupation entailed operating and maintaining diesel 
engines and auxiliary equipment used in propelling 
watercraft.  The record includes a May 2002 private treatment 
record with an opinion that it was as likely as not that the 
veteran's hearing loss was causally related to service.  
However, no explanation or rationale was furnished and it is 
not clear whether the examiner reviewed the evidence or was 
relying on history furnished by the veteran.  Under the 
circumstances, and in view of the need to return the case to 
the RO for VA records as discussed above, the Board believes 
it appropriate to afford the veteran a VA hearing loss 
examination with etiology opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request all VA records 
from the Walla Walla VAMC from 1976 to 
the present pertaining to depression and 
a stomach disorder, including dysentery, 
diarrhea and bowel problems. Also, 
request all medical records from the 
Anchorage VAMC since 1950.  If these 
records are unavailable, it should be 
noted in the claims file. 

2.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service as opposed to other causes or to 
the aging process.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


